COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In re Joseph Thomas Roberts
Appellate case number:       01-21-00561-CR & 01-21-00562-CR
Trial court case number:     21-DCR-0095 & 21-DCR-0097
Trial court:                 344th District Court of Chambers County
Date motion filed:           November 8, 2021
Party filing motion:         Relator, Joseph Thomas Roberts
       Relator, Joseph Thomas Roberts, has filed a motion for en banc reconsideration of
this Court’s November 2, 2021 opinion dismissing his petition for writ of mandamus for
lack of jurisdiction. See TEX. R. APP. P. 49.7.
       The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: ____/s/ April Farris______
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___December 14, 2021_____